DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-6, in the reply filed on 11/16/2021 is acknowledged.
Claims 7-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to two nonelected ultrasound probe product inventions and a nonelected method invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “preparing an interposer including an insulator and a plurality of conductive lines each having a first end exposed to a first surface of the insulator and a second a second surface of the interposer that is opposite to the first surface; placing a bonding mask on the second surface of the interposer” (lines 2-5; emphasis added). The seemingly interchangeable use of “interposer” and “insulator” is confusing and impossible to confidently interpret. One cannot know if the “surface(s)” is/are referring to the interposer, which includes at least an insulator and conductive lines, or if the “surface(s)” is/are referring to the insulator, which is an element of the interposer. Similarly, one cannot know the orientations of the claimed structures, or whether the bonding mask is intended to be generally applied to the interposer or the insulator. As best understood, it appears that each instance of the term “interposer” in lines 3-5 should instead disclose “insulator”. The same is also true for line 2 of claim 5, which is indefinite for the same reason.
Claims 2-6 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2010/0081236 A1).
Regarding claim 1, as best understood, Yang discloses a method comprising: preparing an interposer (10’) including an insulator (13’) and a plurality of conductive lines (15) each having a first end (figs. 14-18: bottom end, as viewed) exposed to a first surface (bottom) of the insulator and a second end (top) exposed to a second surface (top) of the interposer (or insulator) 
Regarding claim 2, as best understood, Yang discloses the method of claim 1, wherein the bonding the integrated circuit chip to the bonding mask comprises flip-chip-bonding the integrated circuit chip to the bonding mask (par. 0100).
Regarding claim 3, as best understood, Yang discloses the method of claim 2, wherein the bonding the integrated circuit chip to the bonding mask further comprises: placing bump balls (55: “solder ball”) on electrode terminals (53”) of the integrated circuit chip; and inserting the bump balls into the through-holes while the integrated circuit chip is aligned with the bonding mask (fig. 18; pars. 0098-0099).
Regarding claim 4, as best understood, Yang discloses the method of claim 1, wherein the conductive material comprises conductive epoxy (par. 0099: anisotropic conductive film (ACF) or anisotropic conductive paste (ACP)).
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Booth et al. (US 5,386,627).
Regarding claim 1, as best understood, Booth discloses a method comprising: preparing an interposer (152) including an insulator (100) and a plurality of conductive lines (130) each having a first end (figs. 1D-2: bottom, as viewed) exposed to a first surface (bottom) of the insulator and a second end (top) exposed to a second surface (top) of the interposer (or insulator) that is opposite to the first surface (figs. 1D-1F; col. 3, lines 14-16 and 48-66); placing a bonding mask (156) on the second surface of the interposer; forming through-holes (“holes”) on the 
Regarding claim 5, as best understood, Booth discloses the method of claim 1, wherein the forming the through-holes comprises: after the placing the bonding mask on the interposer, forming the through-holes on the bonding mask by laser emission (col. 4, line 20: “lasing holes through the polyimide”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Booth, in view of Racz et al. (US 8,273,603 B2).
Regarding claim 6, as best understood, Booth discloses all of the elements of the current invention as detailed above with respect to claim 5. Booth, however, does not explicitly disclose that the bonding mask comprises a transparent film.
Racz teaches that it is well known to perform a related method for forming an interposer (Title; Abstract), including preparing an interposer (600), placing a bonding mask (220) on the interposer, the bonding mask having through-holes (at 520), and bonding an integrated circuit chip (200) to the bonding mask (figs. 4-6B; cols. 10-11, lines 63-67 and 1-9), and wherein the bonding mask comprises a transparent film (cols. 7-8, lines 43-67 and 1-6).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. There are a number of prior art references that appear to anticipate or teach the limitation of at least claim 1. Further 102 rejections of claim 1 have not been included herein, in order to avoid an overly long and/or duplicative Office Action.
Please note that of particular relevance are: Lee (US 2007/0285884 A1) and Chao (US 2008/0265399 A1) which are found to be applicable as prior art for rejection of at least claim 1 under 35 U.S.C. 102. Chao discloses an interposer (30), with a bonding mask (44), each having the elements of claim 1, and being formed as disclosed therein (fig. 4). Lee discloses interposer (26) and bonding mask (60) having the features of claim 1, and formed by the claimed method (figs. 17-20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729